Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 7, 10, and 11 have been amended; No claims have been added; Claims 1-6 canceled. Claims 7-11 are subject to examination.
Acknowledgement is made to the Applicant’s amendment to claim 7, 10, and 11 to obviate the previous objection. The previous objection to claim 7, 10, and 11 is hereby withdrawn. 

Response to Arguments
Applicant's arguments filed 02/24/2022, have been fully considered but they are not persuasive for the following reasons:

Applicant's Argument:
Applicant argues in substance that "However, Lunttila fails to teach deciding not to use the index of the lowest PDCCH CCE for determination of a PUCCH resource for HARQ-ACK. Accordingly, Lunttila fails to disclose or suggest determining whether or not to use a CCE index 4099445 6Application No. 16/962,687 Docket No.: 17786-960001for determination of a PUCCH resource carrying the HARQ-ACK information. Therefore, it logically follows that Lunttila fails to teach at least the above-referenced limitations of amended independent claim 7".

Examiner's Response:
The Examiner respectfully disagrees. The LUNTTILA reference teaches the limitations "determines based on a number of cells used for transmission of the PDSCHs whether or not to use a control channel element (CCE) index". LUNTTILA teaches in Par. 0105 that for a single component carrier operation implicit PUCCH resource allocation is determined using PUCCH resource and PDCCH CCE one-to-one mapping, but for carrier aggregation operation, explicit PUCCH resource allocation is determined using ARI included in PDCCH DCI. The claims merely recites “whether or not to use a control channel element (CCE) index”, therefore the examiner contends that the UE determining PUCCH resource using ARI, in fact can be interpreted as not using CCE index to determine PUCCH resource in carrier aggregation case. 
The Examiner advises the applicant to further elaborate the “whether or not to use a control channel element (CCE) index” limitation of the claims. By this rationale, The LUNTTILA teaches the limitations "determines … whether or not to use a control channel element (CCE) index” and therefore the rejection is maintained. See rejection below.

Regarding all other arguments presented by Applicant, the arguments are substantially the same as those which have already been addressed above and, in the interest of brevity, the Examiner directs Applicant to those responses above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUNTTILA et al. (LUNTTILA hereafter) (US 20190036653 A1) in view of KIM et al. (KIM hereafter) (US 20190150181 A1).

Regarding claim 7, LUNTTILA teaches, A terminal comprising: 
a receiver (UE) that receives one or more pieces of downlink control information LUNTTILA; scheduling PDCCH DCI, Par. 0105) for scheduling of one or more physical downlink shared channels (PDSCHs) (LUNTTILA; UE and base station (eNB) have same “understanding” of the PUCCH resource that is allocated to UE for transmission of HARQ-ACK for PDSCH, Par. 0101; the PUCCH resource to be used is determined based on the index of the lowest PDCCH Control Channel Element (CCE) scheduling the PDSCH, Par. 0102); and 
a processor  (UE) that, when a hybrid automatic repeat request-acknowledgement (HARQ- ACK) information for the PDSCHs is transmitted (LUNTTILA; transmission of HARQ-ACK for PDSCH, Par. 0101), determines based on a number of cells used for transmission of the PDSCHs (LUNTTILA; PUCCH resource allocation for HARQ-ACK in LTE is primarily based on one-to-one mapping between an index of the lowest scheduling PDCCH CCE and an index of the PUCCH resource. This is applied in the case of single component carrier operation, Par. 0105) whether or not to use a control channel element (CCE) index for determination of a physical uplink control channel (PUCCH) resource carrying the HARQ-ACK information (LUNTTILA; However, in certain carrier aggregation cases, when PUCCH format 3, 4, or 5 is used, explicit PUCCH resource allocation is used …  when the eNB sends a PDCCH scheduling a PDSCH transmission for a UE, the same PDCCH also tells the UE (through ARI) which one of the four PUCCH resources it should use, Par. 0105).  
LUNTTILA fails to explicitly teach, 
HARQ- ACK is transmitted in a slot. 
However, in the same field of endeavor, KIM teaches, 
HARQ- ACK is transmitted in a slot (KIM; FIG. 12 is a diagram simply illustrating that HARQ-ACK information on one or more CCs is transmitted at a specific slot within a specific CC, Par. 0182). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LUNTTILA to include the use of slot as taught by KIM in order to transmit HARQ (KIM; Par. 0182).

Regarding claim 10, LUNTTILA teaches, A radio communication method for terminal comprising: 
receiving one or more pieces of downlink control information (LUNTTILA; scheduling PDCCH DCI, Par. 0105) for scheduling of one or more physical downlink shared channels (PDSCHs) (LUNTTILA; UE and base station (eNB) have same “understanding” of the PUCCH resource that is allocated to UE for transmission of HARQ-ACK for PDSCH, Par. 0101; the PUCCH resource to be used is determined based on the index of the lowest PDCCH Control Channel Element (CCE) scheduling the PDSCH, Par. 0102); and 
when a hybrid automatic repeat request-acknowledgement (HARQ- ACK) information for the PDSCH is transmitted (LUNTTILA; transmission of HARQ-ACK for PDSCH, Par. 0101), determining based on a number of cells used for transmission of the PDSCHs (LUNTTILA; PUCCH resource allocation for HARQ-ACK in LTE is primarily based on one-to-one mapping between an index of the lowest scheduling PDCCH CCE and an index of the PUCCH resource. This is applied in the case of single component carrier operation, Par. 0105) whether or not to use a control channel element (CCE) index for determination of a physical uplink control channel (PUCCH) resource carrying the HARQ-ACK information (LUNTTILA; However, in certain carrier aggregation cases, when PUCCH format 3, 4, or 5 is used, explicit PUCCH resource allocation is used …  when the eNB sends a PDCCH scheduling a PDSCH transmission for a UE, the same PDCCH also tells the UE (through ARI) which one of the four PUCCH resources it should use, Par. 0105).  
LUNTTILA fails to explicitly teach, 
HARQ- ACK is transmitted in a slot. 
However, in the same field of endeavor, KIM teaches, 
HARQ- ACK is transmitted in a slot (KIM; FIG. 12 is a diagram simply illustrating that HARQ-ACK information on one or more CCs is transmitted at a specific slot within a specific CC, Par. 0182). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LUNTTILA to include the use of slot as taught by KIM in order to transmit HARQ (KIM; Par. 0182).

Regarding claim 11, LUNTTILA teaches, A base station comprising: 
a transmitter that transmits one or more pieces of downlink control information (LUNTTILA; scheduling PDCCH DCI, Par. 0105) for scheduling of one or more physical downlink shared channel (PDSCH) (LUNTTILA; UE and base station (eNB) have same “understanding” of the PUCCH resource that is allocated to UE for transmission of HARQ-ACK for PDSCH, Par. 0101; the PUCCH resource to be used is determined based on the index of the lowest PDCCH Control Channel Element (CCE) scheduling the PDSCH, Par. 0102); and 
a processor that, when a hybrid automatic repeat request - acknowledgement (HARQ- ACK) information for the PDSCH is transmitted, controls reception of a physical uplink control channel (PUCCH) using a PUCCH resource carrying the HARQ-ACK information (LUNTTILA; PUCCH resource that is allocated to UE for transmission of HARQ-ACK for PDSCH, Par. 0101), it being determined based on a number of cells used for transmission of the PDSCHs (LUNTTILA; PUCCH resource allocation for HARQ-ACK in LTE is primarily based on one-to-one mapping between an index of the lowest scheduling PDCCH CCE and an index of the PUCCH resource. This is applied in the case of single component carrier operation, Par. 0105) whether or not a control channel element (CCE) index is used for determination of the PUCCH resource (LUNTTILA; However, in certain carrier aggregation cases, when PUCCH format 3, 4, or 5 is used, explicit PUCCH resource allocation is used …  when the eNB sends a PDCCH scheduling a PDSCH transmission for a UE, the same PDCCH also tells the UE (through ARI) which one of the four PUCCH resources it should use, Par. 0105).  
LUNTTILA fails to explicitly teach, 
HARQ- ACK is transmitted in a slot. 
However, in the same field of endeavor, KIM teaches, 
HARQ- ACK is transmitted in a slot (KIM; FIG. 12 is a diagram simply illustrating that HARQ-ACK information on one or more CCs is transmitted at a specific slot within a specific CC, Par. 0182). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LUNTTILA to include the use of slot as taught by KIM in order to transmit HARQ (KIM; Par. 0182). 


Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUNTTILA-KIM in further view of Han et al. (Han hereafter) (US 20200187200 A1, submitted in IDS).

Regarding claim 8, LUNTTILA-KIM teaches, The terminal according to claim 7.
	LUNTTILA-KIM fails to explicitly teach,
wherein the CCE index is an index of CCE in physical downlink control channel (PDCCH) of one or more PDCCHs carrying the pieces of downlink control information (LUNTTILA; the PUCCH resource to be used is determined based on the index of the lowest PDCCH Control Channel Element (CCE) scheduling the PDSCH, Par. 0102; scheduling PDCCH DCI, Par. 0105).  
However, in the same field of endeavor, Han teaches, 
last PDCCH (Han; A PUCCH resource can be allocated on the basis of the lowest CCE index of the last PDCCH, Par. 0230). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LUNTTILA-KIM to include the use of slot as taught by Han in order to transmit HARQ (Han; Par. 0128).

Regarding claim 9, LUNTTILA-KIM-Han teaches, The terminal according to claim 8, wherein the CCE index is an index of CCE in a PDCCH corresponding to the largest cell index among the PDCCHs (Han; A PUCCH resource can be allocated on the basis of the lowest CCE index of the last PDCCH in the … last) DL CC indexes, Par. 0230).  
The rational and motivation for adding this teaching of Han is the same as for Claim 8.
  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416